DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevins et al. in view of Drack (US 2010/0295565).
Regarding claim 1, Bevins et al. discloses, in the embodiment of Fig 1-2, a fuel dispensing system (10; Fig 1; para [0024]) comprising: a fuel tank (12; Fig 1; para [0024]) adapted to contain a quantity of fuel (30; Fig 1; para [0026)); a fuel dispenser (16; Fig 1; para [0024)) in fluid communication with said fuel tank (12) via piping (14; Fig 1; para [0024)); a pump (20; Fig 1; para [0025]) operative to transfer fuel (30) from said fuel tank (12) to said fuel dispenser (16; Fig 1; para [0025]); and a corrosion detection assembly (100 of Fig 2, including one or more thermoelectric detectors 90 of Fig 2 - shown at 90a, 90b, and 90c in Fig 1; Fig 1-2; para [0037]-(0039]) operative to identify presence of a corrosive substance in said fuel (30, by detecting a corrosive substance in vapor that indicates a corrosive substance in the fuel: Fig 1; para [0037]-[0039]), said corrosion detection assembly (100) having: at least one corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]) positioned to be in contact with fuel vapor (fuel vapor in contact with one or more of the detectors 90a, 90b, 90c) in said fuel dispensing system (10; Fig 4; para [0038}), said corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1) producing a detector signal (an output signal from the detector 90 as shown in Fig 2; para [0039)) indicating presence of the corrosive substance (a corrosive substance when present in the vapor as detected by detector 90 and indicated by indicator 112 after processing in analog-to-digital converter 104 and comparator circuitry 106; Fig 2; para [0039]); and electronics (104, 106 collectively; Fig 2; para [0039]) in electrical communication with said corrosion sensor (detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]), said electronics (104, 106 collectively) being operative to interpret said detector signal (signal from 90 in Fig 2; para [0039]) and produce an output (an output to indicator 112; Fig 2; para [0039]) if the corrosive substance is present (if the corrosive substance is present in the vapor, as detected by the detector 90 and indicated by indicator 112 after processing by the electronics 104, 106 collectively; Fig 2; para [0039]), but Bevins et al. fails to disclose in the embodiment of Fig 1-2: said corrosion sensor having a printed circuit multilayer structure in which at least one sensing element is positioned on an exposed surface of the multilayer structure and at least one reference element is positioned on an inner surface of the multilayer structure to be unexposed to the fuel vapor.
However, Bevins et al.  discloses, in the embodiment of Fig 4, a sensor (detector 114 of Fig 4, used in lieu of the detector 90 of Fig 2; para [0043]) having a structure (118; Fig 4; para [0043]) in which at least one sensing element (junction Tsub2 of circuit 116a; Fig 4; para [0043]) is positioned on an exposed surface of the structure (a surface of 118 that is exposed to a vapor environment, at least a portion of the remainder of circuit 116a that is connected to the sensing element Tsub2 positioned on an exposed surface of 118; Fig 4; para [0043]) and at least one reference element (junction Tsub2 of circuit 116b; Fig 4; para [0043]) is positioned on an inner surface (an inner surface of 118; Fig 4; para [0043]) of the structure (118; Fig 4; para (0043)) to be unexposed to the fuel vapor (circuit 116b and its element Tsub2 are unexposed to the fuel vapor by being contained within 118; Fig 4; para [0043]), but Bevins et al.  fails to disclose: the structure as a printed circuit multilayer structure.
Drack discloses an assembly (assembly of Fig 3; para [0075]-[0077]) including a printed circuit multilayer structure (31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]) including sensor elements (34 and the pair of 35; Fig 3; para [0044], [0075], [0077]).
It would have been obvious to one having ordinary skill in the art that the fuel dispensing system of Bevins et al.  could have been modified as claimed in order to allow the electrodes to sense at the same ambient temperature while isolating at least a portion of the assembly to extend its service life; and it would have been obvious to one having ordinary skill in the art that the fuel dispensing system of Bevins et al.  could have been modified as claimed in view of Drack in order to more easily isolate portions of the assembly from each other.

Regarding claim 2, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, but Bevins et al.  fails to disclose wherein said corrosion sensor comprises first and second sensing elements on opposite outer surfaces of the multilayer structure.
Drack discloses an assembly (assembly of Fig 3; para [0075]-[0077]) including a printed circuit multilayer structure (31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para ([0075]-[0077]) including sensor elements (34 and the pair of 35; Fig 3; para [0044], [0075], (0077]), and Drack further discloses first (a first one of 35; Fig 3; para [0077]) and second sensor elements (a second one of 35; Fig 3; para [0077]) on opposite outer surfaces of the multilayer structure (opposite outer surfaces of the structure 31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]).
It would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al.  could have been further modified as claimed in view of Drack in order to better channel a fluid for taking measurements of the fluid.

Regarding claim 7, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and the modified Bevins et al.  discloses wherein said corrosion detection assembly (100 of the embodiment of Fig 1-2 of Feeder-Root, as modified to include the detector 114 of the embodiment of Fig 4 in lieu of the detector 90 of Fig 2) further has a plurality of electronic components (electronic components
including resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4; para [0043]) mounted on the multilayer structure (the electronic components, including resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4, are mounted on the structure 118 of the embodiment of Fig 4 of Bevins et al., as modified to include the multilayer structure of Drack; Fig 4 of Bevins et al.; para [0043] of Bevins et al.).

Regarding claim 8, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 7, and Bevins et al.  discloses, in the embodiment of Fig 4, wherein the electronic components (resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4), the at least one sensing element (junction Tsub2 of circuit 116a), and the at least one reference element (junction Tsub2 of circuit 116b) form a constant current arrangement (at least circuit 116a forms a constant current arrangement of the current "I" of circuit 116a illustrated in Fig 4, implied by the galvanically impressed voltage EsubA1, which implies circuit 116a as a direct current circuit, and allows for a comparison of the voltage VsubAB of circuit 116a and VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]) whereby changes in the at least one sensing element (junction Tsub2 of circuit 116a) due to corrosion cause a change in detected output voltage (detected output voltage VsubAB of the circuit 116a, which is compared with VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]).

Regarding claim 9, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and the modified Bevins et al.  discloses wherein said corrosion detection assembly (100 of the embodiment of Fig 1-2 of Bevins et al., as modified to include the detector 114 of the embodiment of Fig 4 in lieu of the detector 90 of Fig 2) further has a plurality of electronic components (electronic components
including resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4; para [0043]) which, along with the at least one sensing element (junction Tsub2 of circuit 116a) and the at least one reference element (junction Tsub2 of circuit 116b), form a
constant current arrangement (at least circuit 116a forms a constant current arrangement of the current "I" of circuit 116a illustrated in Fig 4, implied by the galvanically impressed voltage EsubA1, which implies circuit 116a as a direct current circuit, and allows for a comparison of the voltage VsubAB of circuit 116a and VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]) whereby changes in the at least one sensing element (junction Tsub2 of circuit 116a) due to corrosion cause a change in detected output voltage (detected output voltage VsubAB of the circuit 116a, which is compared with VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an
output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106: in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]).

Regarding claim 10, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein the corrosion sensor (at least the corrosion sensor 90a of the plurality of corrosion sensors 90a, 90b, 90c of Fig 1, shown as detector 90 in Fig 2; Fig 1-2; para [0038]-[0039]) is located in an upper portion (92; Fig 1; para [0038]) of the fuel tank (12; Fig 1; para [0038]) above a maximum fuel level (above a maximum fuel level corresponding to the highest expected level of fuel: 30 in tank 12; Fig 1; para [0038]).

Regarding claim 11, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein said pump (20; Fig 1; para [0025]) is a submersible turbine pump (STP) (submersible turbine pump 20; Fig 1; para [0025]) and said corrosion sensor (at least the corrosion sensor 90b of the plurality of corrosion sensors 90a, 90b, 90c of Fig 1,
shown as detector 90 in Fig 2; Fig 1-2; para [0038]-[0039]) is located in an STP sump (32; Fig 1; para [0038]).

Regarding claim 12, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein said corrosion sensor (at least the corrosion sensor 90c of the plurality of corrosion sensors 90a, 90b, 90c of Fig 1, shown as detector 90 in Fig 2; Fig 1-2; para [0038]-[0039]) is located in a fuel dispenser sump (34; Fig 1; para [0038]) located
below said fuel dispenser (16; Fig 1; para [0038]).

Regarding claim 13, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein said at least one corrosion sensor comprises (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1) a plurality of said corrosion sensors (a plurality of sensors including sensors 90a, 90b, 90c; Fig 1; para [0038]) at different locations in said fuel dispensing system (12, where the sensor 90a is located in the ullage 92 of the tank 12, the sensor 90b is located in sump 32 of submersible turbine pump 20, and the sensor 90c is located in sump 34 of the fuel dispenser 16; Fig 1; para
[0038]).

Regarding claim 14, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein said electronics (104, 106 collectively) comprise an analog-to-digital converter (104; Fig 2; para [0039]) operative to receive said detector signal (output signal from the detector 90 as shown in Fig 2; para [0039]) in analog form (para
[0039]) and produce a digital output (a digital output of 104 into 106; Fig 2; para [0039]) and comparator circuitry (106; Fig 2; para [0039]).

Regarding claim 15, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 14, and Bevins et al.  discloses, in the embodiment of Fig 1-2, wherein said comparator circuitry (106) comprises a processor (108; Fig 2; para [0039]) and memory (110; Fig 2; para [0039]).

Regarding claim 16, the modified Bevins et al.  discloses a fuel dispensing system as set forth in claim 1, and Bevins et al.  discloses, In the embodiment of Fig 1-2, wherein at least a portion of said electronics (104, 108 collectively) are incorporated into a tank monitor device (72 of Fig 1; para [0039]: "As noted above, the circuitry of corrosive detection assembly 100 may be incorporated into tank monitor 72. For
: example, tank monitor 72 can be programmed to perform the functions described in relation to FIG. 2 in addition to other functions normally performed by tank monitor 72.") in electrical communication with a level gauge (74; Fig 1; para [0033]-[0035]) in said fuel tank (12; Fig 1; para [0033]-[0035]).

Claims 17, 18, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevins et al.  in view of Drack and further in view of Bergman et al.  (9,521,754).
Regarding claim 17, Bevins et al.  discloses, in the embodiment of Fig 1-2, a corrosion detection assembly (100 of Fig 2, including one or more thermoelectric detectors 90 of Fig 2 - shown at 90a, 90b, and 90c for the fuel dispensing system 10 of Fig 1; Fig 1-2; para [0037]-[0039]) for use in a fuel dispensing system (10; Fig 1; para [0024]), said corrosion detection assembly (100) comprising: at least one corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]) positioned to be in contact with fuel vapor (fuel vapor in contact with one or more of the detectors 90a, 90b, 90c) in said fuel dispensing system (10; Fig 1; para [0038]), said corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1) producing a detector signal (an output signal from the detector 90 as shown in Fig 2; para [0039]) indicating presence of the corrosive
substance (a corrosive substance when present in the vapor as detected by detector 90 and indicated by indicator 112 after processing in analog-to-digital converter 104 and comparator circuitry 106; Fig 2; para [0039]); but Bevins et al. fails to disclose in the embodiment of Fig 1-2: said corrosion sensor having a printed circuit multilayer structure in which at least one sensing element is positioned on an exposed surface of the multilayer structure and at least one reference element is positioned on an inner surface of the multilayer structure to be unexposed to the fuel vapor; the at least one sensing element and the at least one reference element each being formed as a metallic plate on a respective surface of the multilayer structure; and the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the fuel vapor during use.
However, Bevins et al.  discloses, in the embodiment of Fig 4, a sensor (detector 114 of Fig 4, used in lieu of the detector 90 of Fig 2; para [0043]) having a structure (118; Fig 4; para [0043]) in which at least one sensing element (junction Tsub2 of circuit 116a; Fig 4; para [0043]) is positioned on an exposed surface of the structure (a surface of 118 that is exposed to a vapor environment, at least a portion of the remainder of circuit 116a that is connected to the sensing element Tsub2 positioned on an exposed surface of 118; Fig 4; para [0043]) and at least one reference element (junction Tsub2 of circuit 116b; Fig 4; para [0043]) is positioned on an inner surface (an inner surface of 118; Fig 4; para [0043]) of the structure (118; Fig 4; para [0043]) to be unexposed to the fuel vapor (circuit 116b and its element Tsub2 are unexposed to the fuel vapor by being contained within 118; Fig 4; para [0043]), and Bevins et al.  further discloses, in the
embodiment of Fig 3, a sensor (90; Fig 3; para [0040]) including a sensing element (Tsub2 of the circuit of the sensor 90; Fig 3; para [0040]) formed as a metallic junction (para [0040] - [0041]), but Bevins et al.  fails to disclose the structure as a printed circuit multilayer structure.  The at least one sensing element and the at least one reference element each being formed as a metallic plate on a respective surface of the multilayer structure; and the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the fuel vapor during use.
Drack discloses an assembly (assembly of Fig 3; para [0075]-[0077]) including a printed circuit multilayer structure (31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]) including sensor elements (34 and the pair of 35; Fig 3; para [0044], [0075]) formed as a metallic plate (at least portions 35 are formed as a metallic plate; Fig 3; para [0077]), and Drack discloses additional sensor sections (32; Fig 3; para [0076]) and an area (33; Fig 3; para [0076)) that is left open to accommodate a sealing material that adheres to the PCB (the printed circuit board forming the printed circuit multilayer structure 31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]), but Drack fails to disclose the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the fuel vapor during use.
Bergman et al. discloses a printed circuit multilayer structure (structure of Fig 1; col 5, In 23-25) having a plurality of substrate boards (a first board including 2, 4, 6 collectively, and a second board including 12, 14, 16, 18 collectively; Fig 1; col 5, In 25-38) adhered together (via adhesive layer 8; Fig 1; col 5, In 25-38) such that an interior surface (an interior surface of the structure for housing electronic component 10; Fig 1; col 5, In 31-35) will be unexposed during use (the electronic component 10 is not directly exposed to the environment immediately under layer 4 from the perspective of Fig 1; col 5, In 25-35).
It would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al.  could have been modified as claimed in order to allow the electrodes to sense at the same ambient temperature while isolating at least a portion of the assembly to extend its service life; it would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al.  could have been further modified as claimed in view of Drack in order to more easily isolate portions of the assembly from each other; and It would have been obvious to one having ordinary skill in the art that the assembly of Drack could have been modified as claimed in view of Bergman et al. in order to better connect the components of the assembly together across their entire surface area to prevent or mitigate their dislodgement during use.

Regarding claim 18, the modified Bevins et al. discloses a corrosion detection assembly as set forth in claim 17, but Bevins et al. fails to disclose wherein said corrosion sensor comprises first and second sensing elements on opposite outer surfaces of the multilayer structure.
Drack discloses an assembly (assembly of Fig 3; para (0075]-[0077]) including a printed circuit multilayer structure (31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]) including sensor elements (34 and the pair of 35; Fig 3; para [0044], [0075], [0077]) formed as a metallic plate (at least portions 35 are formed as a metallic plate; Fig 3; para [0077]), and Drack discloses additional
sensor sections (32; Fig 3; para [0076]) and an area (33; Fig 3; para [0076]) that is left open to accommodate a sealing material that adheres to the PCB (the printed circuit board forming the printed circuit multilayer structure 31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]), and Drack further discloses first (a first one of 35; Fig 3; para [0077]) and second sensor elements (a second one of 35; Fig 3; para [0077)) on opposite outer surfaces of the multilayer structure (opposite outer surfaces of the structure 31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para ([0075]-[0077]).
It would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al. could have been further modified as claimed in view of Drack in order to better channel a fluid for taking measurements of the fluid.

Regarding claim 21, the modified Bevins et al. discloses a corrosion detection assembly as set forth in claim 17, and the modified Bevins et al. discloses wherein said corrosion detection assembly (100 of the embodiment of Fig 1-2 of Feeder-Root, as modified to include the detector 114 of the embodiment of Fig 4 in lieu of the detector 90 of Fig 2) further has a plurality of electronic components (electronic components including resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4; para [0043]) which, along with the at least one sensing element (junction Tsub2 of circuit 116a) and the at least one reference element (junction Tsub2 of circuit 116b),
form a constant current arrangement (at least circuit 116a forms a constant current arrangement of the current "I" of circuit 116a illustrated in Fig 4, implied by the galvanically impressed voltage EsubA1, which implies circuit 116a as a direct current circuit, and allows for a comparison of the voltage VsubAB of circuit 116a and VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]) whereby changes in the at least one sensing element
(junction Tsub2 of circuit 116a) due to corrosion cause a change in detected output voltage (detected output voltage VsubAB of the circuit 116a, which is compared with VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]).

Regarding claim 22, the modified Bevins et al. discloses a corrosion detection assembly as set forth in claim 17 (as interpreted in Box VIII), and Bevins et al. discloses the assembly further comprising, in the embodiment of Fig 1-2, electronics (104, 106 collectively; Fig 2; para [0039]) in electrical communication with said corrosion sensor (detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]), said electronics (104, 106 collectively) being operative to interpret said detector signal (signal from 90 in Fig 2; para [0039]) and produce an output (an output to indicator 112; Fig 2; para [0039]) if the corrosive substance is present (if the corrosive
substance is present in the vapor, as detected by the detector 90 and indicated by indicator 112 after processing by the electronics 104, 106 collectively; Fig 2; para [0039]).

Regarding claim 23, the modified Bevins et al. discloses a corrosive detection assembly as set forth in claim 17, and Bevins et al. discloses, in the embodiment of Fig 1-2, wherein said electronics (104, 106 collectively) comprise an analog-to-digital converter (104; Fig 2: para [0039]) operative to receive said detector signal (output signal from the detector 90 as shown in Fig 2; para [0039]) in analog form (para [0039]) and produce a digital output (a digital output of 104 into 106; Fig 2; para [0039]) and comparator circuitry (106; Fig 2; para [0039]).

Regarding claim 24, the modified Bevins et al. discloses a corrosive detection assembly as set forth in claim 23, and Bevins et al. discloses, in the embodiment of Fig 1-2, wherein said comparator circuitry (106) comprises a processor (108; Fig 2; para [0039]) and memory (110; Fig 2; para [0039]).

Regarding claim 26, Bevins et al.  discloses, in the embodiment of Fig 1-2, a corrosion detection assembly (100 of Fig 2, including one or more thermoelectric detectors 90 of Fig 2 - shown at 90a, 90b, and 90c for the fuel dispensing system 10 of Fig 1; Fig 1-2; para [0037]- [0039]) comprising: at least one corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para ([0038]-[0039]) producing a detector signal (an output signal from the detector 90 as shown in Fig 2; para [0039]) indicating presence of a corrosive substance (a corrosive substance when present in the vapor as detected by detector 90 and indicated by indicator 112 after processing in analog-to-digital converter 104 and comparator circuitry 106; Fig 2; para [0039]); and electronics (104, 106 collectively; Fig 2; para [0039)) in electrical communication with said corrosion sensor (detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]), said electronics (104, 106 collectively) being operative to interpret said detector signal (signal from 90 in Fig 2; para [0039]) and produce an output (an output to indicator 112; Fig 2; para [0039]) if the corrosive
substance is present (if the corrosive substance is present in the vapor, as detected by the detector 90 and indicated by indicator 112 after processing by the electronics 104, 106 collectively; Fig 2; para [0039]), but Bevins et al. fails to disclose in the embodiment of Fig 1-2: said corrosion sensor having a printed circuit multilayer structure in which at least one sensing element is positioned on an exposed surface of the multilayer structure and at least one reference element is positioned on an inner surface of the multilayer structure to be unexposed to the corrosive substance; the at least one sensing element and the at least one reference element each being formed as a metallic plate on a respective surface of the multilayer structure; and the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the corrosive substance during use.
However, Bevins et al. discloses, in the embodiment of Fig 4, a sensor (detector 114 of Fig 4, used in lieu of the detector 90 of Fig 2; para [0043]) having a structure (118; Fig 4; para [0043]) in which at least one sensing element (junction Tsub2 of circuit 116a; Fig 4; para [0043]) is positioned on an exposed surface of the structure (a surface of 118 that is exposed to a vapor environment, at least a portion of the remainder of circuit 116a that is connected to the sensing element Tsub2 positioned on an exposed surface of 118; Fig 4; para [0043]) and at least one reference element (junction Tsub2 of circuit 116b; Fig 4; para [0043]) is positioned on an inner surface (an inner surface of 118; Fig 4; para [0043]) of the structure (118; Fig 4; para [0043]) to be unexposed to the fuel vapor (circuit 116b and its element Tsub2 are unexposed to the fuel vapor by being contained within 118; Fig 4; para [0043]), and Bevins et al. further discloses, in the
embodiment of Fig 3, a sensor (90; Fig 3; para [0040]) including a sensing element (Tsub2 of the circuit of the sensor 90; Fig 3; para [0040]) formed as a metallic junction (para [0040]-[0041]), but Bevins et al. fails to disclose: the structure as a printed circuit multilayer structure.  The at least one sensing element and the at least one reference element each being formed as a metallic plate on a respective surface of
the multilayer structure; and the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the fuel vapor during use.
Drack discloses an assembly (assembly of Fig 3; para [0075]-[0077]) including a printed circuit multilayer structure (31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]) including sensor elements (34 and the pair of 35; Fig 3; para [0044], [0075]) formed as a metallic plate (at least portions 35 are formed as a metallic plate; Fig 3; para [0077]), and Drack discloses additional sensor sections (32; Fig 3; para [0076]) and an area (33; Fig 3; para [0076)) that is left open to accommodate a sealing material that adheres to the PCB (the printed circuit board forming the printed circuit multilayer structure 31, the pair of 32, 33, 34, and the pair of 35 collectively; Fig 3; para [0075]-[0077]), but Drack fails to disclose the multilayer structure having a plurality of substrate boards adhered together such that the interior surface will be unexposed to the fuel vapor during use.
Bergman et al. discloses a printed circuit multilayer structure (structure of Fig 1; col 5, In 23-25) having a plurality of substrate boards (a first board including 2, 4, 6 collectively, and a second board including 12, 14, 16, 18 collectively; Fig 1; col 5, In 25-38) adhered together (via adhesive layer 8; Fig 1; col 5, In 25-38) such that an interior surface (an interior surface of the structure for housing electronic component 10; Fig 1; col 5, in 31-35) will be unexposed during use (the electronic component 10 is not directly exposed to the environment immediately under layer 4 from the perspective of Fig 1; col 5, In 25-35).
It would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al.  could have been modified as claimed in order to allow the electrodes to sense at the same ambient temperature while isolating at least a portion of the assembly to extend its service life; it would have been obvious to one having ordinary skill in the art that the corrosion detection assembly of Bevins et al.  could have been further modified as claimed in view of Drack in order to more easily isolate portions of the assembly from each other; and it would have been obvious to one having ordinary skill in the art that the assembly of Drack could have been modified as claimed in view of Bergman et al. in order to better connect the components of the assembly together across their entire surface area to prevent or mitigate their dislodgement during use.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevins et al., Drack, and Bergman et al. in view of Ho (2002/0164836).
Regarding claim 20, the modified Bevins et al. discloses a corrosion detection assembly as set forth in claim 17, but Bevins et al. fails to disclose wherein the substrate boards are constructed of glass fiber and epoxy.
Ho discloses an assembly (assembly of Fig 1; para [0028]) including a substrate board (100; Fig 1; para [0028]) constructed of glass fiber and epoxy (FR-4 fiberglass reinforced epoxy resin, in at least one embodiment; para [0019], [0028]).
lt would have been obvious to one having ordinary skill in the art that the assembly of Bevins et al. could have been further modified as claimed in view of Ho in order to provide desired material properties to more easily form conductive traces onto the assembly.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevins et al. (20190062142 – 11034573).
Regarding claim 25, Bevins et al. discloses, in the embodiment of Fig 1-2, a fuel dispensing system (10; Fig 1; para [0024]) comprising:
a fuel tank (12; Fig 1; para [0024]) adapted to contain a quantity of fuel (30; Fig 1; para [0026]); a fuel dispenser (16; Fig 1; para [0024]) in fluid communication with said fuel tank (12) via piping (14; Fig 1; para [0024]); a pump (20; Fig 1; para [0025]) operative to transfer fuel (30) from said fuel tank (12) to said fuel dispenser (16; Fig 1; para [0025]); and a corrosion detection assembly (100 of Fig 2, including one or more thermoelectric detectors 90 of Fig 2 - shown at 90a, 90b, and 90c in Fig 1; Fig 1-2; para [0037]-[0039]) operative to identify presence of a corrosive substance in said fuel (30, by detecting a corrosive substance in vapor that indicates a corrosive substance in the fuel; Fig 1; para [0037]-[0039]), said corrosion detection assembly (100) having at least one corrosion sensor (at least one detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]) positioned to be in contact with fuel vapor (fuel vapor in contact with one or more of the detectors 90a, 90b, 90c) in said fuel dispensing
system (10; Fig 1; para [0038]), and electronics (104, 106 collectively; Fig 2; para [0039]) in electrical communication with said corrosion sensor (detector 90 of Fig 2, shown as sensors 90a, 90b, 90c in Fig 1; Fig 1-2; para [0038]-[0039]), said electronics (104, 106 collectively) being operative to interpret said detector signal (signal from 90 in Fig 2; para [0039]) and produce an output (an output to indicator 112; Fig 2; para [0039]) if the corrosive substance is present (if the corrosive substance is present in the vapor, as detected by the detector 90 and indicated by indicator 112 after processing by the electronics 104, 106 collectively; Fig 2; para [0039]). Bevins et al. fails to disclose in the embodiment of Fig 1-2: said corrosion sensor having at least one sensing element exposed to the fuel vapor and at least one reference element unexposed to the fuel vapor; and a plurality of electronic components which, along with the at least one sensing element and the at least one reference element, form a constant current arrangement whereby changes in the at least one sensing element due to corrosion cause a change in detected output voltage.
However, Bevins et al. discloses, in the embodiment of Fig 4, a sensor (detector 114 of Fig 4, used in lieu of the detector 90 of Fig 2; para [0043]) having a structure (118; Fig 4; para [0043]) in which at least one sensing element (junction Tsub2 of circuit 116a; Fig 4; para [0043]) is positioned on an exposed surface of the structure (a surface of 118 that is exposed to a vapor environment, at least a portion of the remainder of circuit 116a that is connected to the sensing element Tsub2 positioned on an exposed surface of 118; Fig 4; para [0043]) and at least one reference element (junction Tsub2 of circuit 116b; Fig 4; para [0043]) is positioned on an inner surface (an inner surface of 118; Fig 4; para [0043]) of the structure (118; Fig 4; para [0043]) to be unexposed to the fuel vapor (circuit 116b and its element Tsub2 are unexposed to the fuel vapor by being contained within 118; Fig 4; para [0043]), and Bevins et al. further discloses, in the
embodiment of Fig 4, plurality of electronic components (electronic components including resistors RsubA, RsubB, and RsubS of circuit 116a illustrated in Fig 4; para [0043]) which, along with the at least one sensing element (junction Tsub2 of circuit 116a) and the at least one reference element (junction Tsub2 of circuit 116b), form a constant current arrangement (at least circuit 116a forms a constant current arrangement of the current "I" of circuit 116a illustrated in Fig 4, implied by the galvanically impressed voltage EsubA1, which implies circuit 116a as a direct current circuit, and allows for a comparison of the voltage VsubAB of circuit 116a and VsubAB
of circuirt 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]) whereby changes in the at least one sensing element (junction Tsub2 of circuit 116a) due to corrosion cause a change in detected output voltage (detected output voltage VsubAB of the circuit 116a, which is compared with VsubAB of circuit 116b to determine whether EsubA1 is nonzero and impliedly providing an output signal of sensor 114 of the embodiment of Fig 4 that is supplied to the analog-to-digital converter 104 and comparator circuitry 106 in the embodiment of Fig 1-2; Fig 2, 4; para [0039], [0043]).
It would have been obvious to one having ordinary skill in the art that the fuel dispensing system of Bevins et al. could have been modified as claimed in order to allow the electrodes to sense at the same ambient temperature while isolating at least a portion of the assembly to extend its service life.



Allowable Subject Matter
Claims 3-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753